Exhibit 10.2

FIRST AMENDMENT dated as of October 24, 2013 (this “Amendment Agreement”) to the
Third Amended and Restated Credit Agreement, dated as of June 25, 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”), among
Fidelity National Financial, Inc. (the “Borrower”), the several lenders from
time to time party thereto, Bank of America, N.A., as administrative agent (the
“Administrative Agent”), and the other agents parties thereto. Unless otherwise
defined herein, terms defined in the Amended Credit Agreement (as defined below)
and used herein shall have the meanings given to them in the Amended Credit
Agreement.

WHEREAS, the Borrower has requested an amendment to the Existing Credit
Agreement pursuant to which certain provisions of the Existing Credit Agreement,
including certain conditions precedent to borrowing, a financial covenant and
certain definitions relating to the Lion Transaction, will be amended; and

WHEREAS, in order to effect the foregoing, the Borrower and the other parties
hereto desire to amend, as of the First Amendment Effective Date (as defined
below), the Existing Credit Agreement and to enter into certain other agreements
set forth herein, in each case subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendment of the Existing Credit Agreement. Effective as of the First
Amendment Effective Date, the Existing Credit Agreement is hereby amended (the
Existing Credit Agreement, as so amended, the “Amended Credit Agreement”) to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicating textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto. Except as set forth above, all schedules
and exhibits to the Existing Credit Agreement, in the forms thereof in effect
immediately prior to the First Amendment Effective Date, will continue to be
schedules and exhibits to the Amended Credit Agreement.

Section 2. Representations and Warranties. To induce the Administrative Agent
and the Lenders to enter into this Amendment Agreement, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders that:

(a) (i) The Borrower has all requisite power and authority to execute, deliver
and perform its obligations under this Amendment Agreement, (ii) this Amendment
Agreement has been duly executed and delivered by the Borrower, and (iii) this
Amendment Agreement constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by Debtor Relief Laws and general equitable
principles.



--------------------------------------------------------------------------------

(b) As of the First Amendment Effective Date, no Default shall exist, or would
result from this Amendment Agreement or any transactions contemplated hereby to
occur on the First Amendment Effective Date.

(c) Each of the representations and warranties of the Borrower contained in
Article V of the Amended Credit Agreement or any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the First Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

Section 3. Effectiveness of this Amendment Agreement and the Amended Credit
Agreement. The effectiveness of this Amendment Agreement and the amendment of
the Existing Credit Agreement set forth herein is subject to the satisfaction of
the following conditions precedent (the date on which all of such conditions
shall first be satisfied (or waived), which in the case of clause (b) may be
substantially concurrent with the satisfaction of the other conditions specified
below, the “First Amendment Effective Date”):

(a) The Administrative Agent’s receipt of the following:

(i) duly executed counterparts hereof that, when taken together, bear the
signatures of the Borrower, the Required Lenders and the Administrative Agent;

(ii) a certificate signed by a Responsible Officer of the Borrower certifying as
to the matters set forth in Section 2(b) and 2(c) hereof; and

(b) The Borrower shall have paid, subject to the limitations set forth in
Section 10.04 of the Amended Credit Agreement and to the extent invoiced at
least three Business Days prior to the First Amendment Effective Date, the
reasonable out-of-pocket expenses of the Administrative Agent and Arrangers in
connection with this Amendment Agreement, including the reasonable and
documented out-of-pocket fees and expenses of one counsel (including any local
counsel) for the Administrative Agent and the Arrangers, taken as a whole.

(c) The First Amendment Effective Date shall have occurred on or before
October 24, 2013.

Section 4. Effect of Amendment. (a) Except as expressly set forth herein or in
the Amended Credit Agreement, this Amendment Agreement shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders or the Agents under the Existing Credit
Agreement or any other Loan Document and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other provision of
the Existing Credit Agreement or of any other Loan Document, all of which,
subject to the terms of the Amended Credit Agreement, are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing

 

2



--------------------------------------------------------------------------------

herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

(b) On and after the First Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”,
or words of like import, and each reference to the “Credit Agreement” in any
other Loan Document shall be deemed a reference to the Amended Credit Agreement.
This Amendment Agreement shall constitute a “Loan Document” for all purposes of
the Amended Credit Agreement and the other Loan Documents.

Section 5. Governing Law. THIS AMENDMENT AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW. THIS AGREEMENT HAS BEEN ENTERED
INTO PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

Section 6. Counterparts. This Amendment Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment
Agreement by facsimile or electronic transmission (including in “.pdf” or “.tif”
format) shall be as effective as delivery of a manually executed counterpart
hereof.

Section 7. Headings. The headings of this Amendment Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page intentionally blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective duly authorized officers or
representatives as of the day and year first above written.

 

FIDELITY NATIONAL FINANCIAL, INC. By:  

/s/ Brent B. Bickett

  Name:   Brent B. Bickett   Title:  

Executive Vice President,

Corporate Finance



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent and Lender

By:  

/s/ Jason Cassity

  Name:   Jason Cassity   Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   JPMORGAN CHASE BANK, N.A.

 

Aggregate amount of existing Revolving Commitments: $65,000,000 By:  

/s/ Richard Barracato

  Name: Richard Barracato   Title: Vice President

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   U.S. Bank, NA

 

Aggregate amount of existing Revolving Commitments: $65,000,000 By:  

/s/ James Cooper

  Name: James Cooper   Title: Senior Vice President Second signature (if
required): By:  

 

  Name:   Title:

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   WELLS FARGO BANK, NA

 

Aggregate amount of existing Revolving Commitments: $65,000,000 By:  

/s/ Grainne M. Pergolini

  Name: Grainne M. Pergolini   Title: Director Second signature (if required):
By:  

 

  Name:   Title:

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   BMO Harris Bank N.A.

 

Aggregate amount of existing Revolving Commitments: $50,000,000.00 By:  

/s/ Sean T. Ball

  Name: Sean T. Ball   Title: Vice President

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   CitiBank, N.A.

 

Aggregate amount of existing Revolving Commitments: $50,000,000 By:  

/s/ Robert Porwick

  Name: Robert Porwick   Title: Director, CitiBank, N.A. Second signature (if
required): By:  

 

  Name:   Title:

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   Fifth Third Bank, An Ohio Banking Corporation

 

Aggregate amount of existing Revolving Commitments: $50,000,000.00 By:  

/s/ John A. Marian

  Name: John A. Marian   Title: Vice President Second signature (if required):
By:  

 

  Name:   Title:

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   Regions Bank

 

Aggregate amount of existing Revolving Commitments: $50,000,000 By:  

/s/ Gregory H. Jones

  Name: Gregory H. Jones   Title: Senior Vice President Second signature (if
required): By:  

 

  Name:   Title:

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   Union Bank N.A

 

Aggregate amount of existing Revolving Commitments: $50,000,000.00 By:  

/s/ Lyle Bower

  Name: Lyle Bower   Title: Vice President Second signature (if required): By:  

 

  Name:   Title:

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Lender:   COMERICA BANK

Aggregate amount of existing Revolving Commitments

$35,000,000 (THIRTY FIVE MILLION US DOLLARS)

 

By:  

/s/ Thomas M. Hicks

Name:   Thomas M. Hicks Title:   Vice President Date:   October 24, 2013



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   PNC Bank, National Association

 

Aggregate amount of existing Revolving Commitments: $35,000,000 By:  

/s/ Gustavus A. Bahr

  Name: Gustavus A. Bahr   Title: Senior Vice President Second signature (if
required): By:  

 

  Name:   Title:

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   RBS Citizens, N.A.

 

Aggregate amount of existing Revolving Commitments: $35,000,000 By:  

/s/ Mike Jones

  Name: Mike Jones   Title: VP Second signature (if required): By:  

 

  Name:   Title:

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   Capital One, N.A.

 

Aggregate amount of existing Revolving Commitments: $20,000,000.00 By:  

/s/ David Mahen

  Name: David Mahen   Title: SVP Second signature (if required): By:  

 

  Name:   Title:

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   Compass Bank

 

Aggregate amount of existing Revolving Commitments: $20,000,000.00 By:  

/s/ Susana Campuzano

  Name: Susana Campuzano   Title: Senior Vice President

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   KEYBANK NATIONAL ASSOCIATION

 

Aggregate amount of existing Revolving Commitments: $20,000,000 By:  

/s/ James Cribbet

  Name: James Cribbet   Title: Senior Vice President Second signature (if
required): By:  

 

  Name:   Title:

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   Chang Hwa Commercial Bank, Ltd., New York Branch

 

Aggregate amount of existing Revolving Commitments: $15,000,000 By:  

/s/ Eric Y.S. Tsai

  Name: Eric Y.S. Tsai   Title: Vice President & General Manager Second
signature (if required): By:  

 

  Name:   Title:

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   Bank of Hawaii

 

Aggregate amount of existing Revolving Commitments: $10,000,000.00 By:  

/s/ Donovan Koki

  Name: Donovan Koki   Title: SVP Second signature (if required): By:  

 

  Name:   Title:

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   BOKF N.A. d/b/a Bank of Texas

 

Aggregate amount of existing Revolving Commitments: $10,000,000 By:  

/s/ J. Patrick Brockette

  Name: J. Patrick Brockette   Title: Senior Vice President Second signature (if
required): By:  

 

  Name:   Title:

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT

 

Name of Lender:   HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY

 

Aggregate amount of existing Revolving Commitments: $10,000,000.00 By:  

/s/ Shu-Fei (Sophia) Lin

  Name: Shu-Fei (Sophia) Lin   Title: Vice President & General Manager Second
signature (if required): By:  

 

  Name:   Title:

[Signature Page to Revolver Amendment]



--------------------------------------------------------------------------------

Exhibit A

Amendments to Credit Agreement

[Following page]



--------------------------------------------------------------------------------

Exhibit A

 

 

Published CUSIP Number: 31620KAD2

Deal CUSIP Number: 31620KAC4

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 25, 2013

among

FIDELITY NATIONAL FINANCIAL, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent and Swing Line Lender,

JPMORGAN CHASE BANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

and

BANK OF THE WEST

BMO HARRIS BANK N.A.

CITIBANK, N.A.

FIFTH THIRD BANK

REGIONS BANK

UNION BANK, N.A.,

as Co-Documentation Agents

The Other Lenders Party Hereto

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

U.S. BANK NATIONAL ASSOCIATION,

WELLS FARGO SECURITIES, LLC,



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of June 25, 2013, among FIDELITY NATIONAL FINANCIAL, INC., a Delaware
corporation (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent and Swing Line Lender.

WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent are
parties to that certain Credit Agreement, dated as of September 12, 2006, as
amended and restated as of March 5, 2010 and further amended and restated as of
April 16, 2012 (as heretofore amended and restated and in effect on the date of
this Agreement, the “Existing Credit Agreement”).;

WHEREAS, the Borrower intends to acquire (the “Lion Acquisition”), indirectly,
with Thomas H. Lee Partners L.P. and certain potential additional investors, if
any (together with affiliates of such investors and funds managed or advised by
such investors or their respective affiliates, the “Sponsors”), through a newly
formed direct or indirect Subsidiary of the Borrower (“Newco”) and Lion Merger
Sub, Inc. (“Merger Sub”), a newly formed Subsidiary of Newco, Lender Processing
Services, Inc., a Delaware corporation (the “Acquired Company”).;

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of May 28, 2013
(including that certain consent, dated on or about the First Amendment Effective
Date, in substantially the form previously submitted to the Administrative
Agent, the “Lion Acquisition Agreement”), among the Borrower, Merger Sub and the
Acquired Company, Merger Sub will merge with and into the Acquired Company, with
the Acquired Company surviving as a wholly-owned Subsidiary of Newco.;

WHEREAS, following the consummation of the Lion Acquisition, Newco will form
Newco LLC and contribute the Acquired Company (and/or certain of its
Subsidiaries) and the Equity Interests comprising the business of ServiceLink to
Newco LLC, each of which will assume from Newco a portion of the Mirror Notes;

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend and restate, in its entirety, the Existing Credit Agreement to,
among other things, extend the maturity of the “Commitments” under and as
defined in the Existing Credit Agreement (the “Existing Commitments”) to
July 15, 2018 and to make certain other amendments that are desirable in
connection with the Lion Acquisition.;

WHEREAS, (a) the Existing Commitment of each Lender that has agreed to such
extension (by executing a counterpart of this Agreement) shall continue under
this Agreement as an Extended Commitment and (b) the Existing Commitment of each
Lender that has not agreed to such extension shall continue under this Agreement
as an Original Commitment, in each case on the terms and conditions set forth
herein.;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree that the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1



--------------------------------------------------------------------------------

Subsidiaries in an aggregate amount of up to approximately $1,450,000,000, but
in any event in a sufficient amount to pay the aggregate consideration required
to be paid in the Lion Acquisition.

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.

“Bridge Commitment Letter” means that certain Commitment Letter dated as of
October 24, 2013 among Bank of America, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, JP Morgan Chase Bank, N.A., J.P. Morgan Securities LLC and
the Borrower.

“Bridge Loan” means that certain short-term Indebtedness incurred by the
Borrower to finance a portion of Lion Acquisition in an aggregate amount of up
to $800,000,000 with a term of not more than three Business Days, to be made on
or about the Lion Acquisition Closing Date as contemplated by the Bridge
Commitment Letter.

“Bridge Mirror Loan” means the loan made on or about the Lion Acquisition
Closing Date by the Borrower to Newco in an aggregate amount of up to
$800,000,000.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
by the Borrower and its Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment, and including capitalized software expenditures,
reflected in the consolidated statement of cash flows of the Borrower and its
Subsidiaries.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capitalized Lease Liabilities” means all monetary obligations of the Borrower
or any of its Subsidiaries under any leasing or similar arrangement constituting
a Capital Lease and, for purposes of each Loan Document, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Capital Stock” means, as to any Person, the equity interests in such Person,
including, without limitation, the shares of each class of capital stock in any
Person that is a corporation, each class of partnership interest in any Person
that is a partnership, and each class of membership interest in any Person that
is a limited liability company, and any warrants or options to purchase or
otherwise acquire any such equity interests.

“Cash Equivalents” means:

(a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities of not more than 12 months from the date of acquisition thereof;

 

6



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
were satisfied or waived in accordance with Section 10.01, which was April 16,
2012.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, the sum of such Lender’s (a) Original
Commitment, if any, and (b) Extended Commitment, if any.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Obligation” means (without duplication), as to any Person, any
direct or indirect liability of that Person, with or without recourse,
guaranteeing or intended to guarantee any Indebtedness, lease, dividend or other
monetary obligation (the “primary obligations”) of another Person (the “primary
obligor”) in any manner, including any obligation of that Person (a) to
purchase, repurchase or otherwise acquire such primary obligations or any
security therefor, (b) to advance or provide funds for the payment or discharge
of any such primary obligation or to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof, including indebtedness under any letter of credit
issued to provide credit support on behalf of the primary obligor to the holder
of the primary obligations. The amount of any Contingent Obligation shall be
deemed equal to the lesser of (x) the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or
(y) the amount of the guaranty if limited in amount or, if not stated or if
indeterminable or unlimited in amount, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder), as determined by such Person in good faith. If the Contingent
Obligation is limited to recourse against particular assets, the amount of the
Contingent Obligation shall be deemed to be the lesser of the above and the fair
market value of the applicable assets. Notwithstanding the foregoing, the term
“Contingent Obligation” shall not include (a) endorsements of instruments for
deposit or collection in the ordinary course of business, and (b) obligations of
any Insurance Subsidiary under Insurance Contracts, Reinsurance Agreements and
Retrocession Agreements (but not including any of the foregoing that constitutes
financial reinsurance).

“Continuing Director” means, at any date, an individual (a) who is a member of
the Board of Directors of the Borrower on the Closing Date, (b) who, as at such
date, has been a member of such Board of Directors for at least the 12 preceding
months (or, for the period comprising the first 12 months after the Closing
Date, has been a member of the Board of Directors at least since the Closing
Date), or (c) who has been nominated to be a member of such Board of Directors
by a majority of the other Continuing Directors then in office.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contributions” means, collectively, (a) the Borrower Contribution, and (b) the
contribution on or about the Lion Acquisition Closing Date by the Borrower to
Newco of the equity interests

 

8



--------------------------------------------------------------------------------

comprising the “ServiceLink” business and (c) the purchase for cash on or about
the Lion Acquisition Closing Date by the Sponsors from Newco of shares of common
stock or other ownership interests of Newco in an aggregate amount of up to
49.9% of the aggregate ownership interests of Newco.ServiceLink Contribution.

“Control” has the meaning specified in the definition of “Affiliate”.

“Convertible Indebtedness” means unsecured convertible Indebtedness of the
Borrower, including such Indebtedness that is convertible (whether after the
satisfaction of any one or more conditions or otherwise) into any combination of
shares of Capital Stock and/or cash.

“Credit Extension” means each of the following: (a) a Revolving Borrowing and
(b) a Swing Line Borrowing.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate”.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, any state thereof or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Swing Line Lender
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swing Line Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or the Swing Line Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,

 

9



--------------------------------------------------------------------------------

“Extended Commitment” means, as to any Lender, its obligation, during the
Extended Availability Period, to (a) make Revolving Loans to the Borrower
pursuant to Section 2.01 and (b) purchase participations in Swing Line Loans, in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the heading
“Extended Commitment” or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The aggregate amount of
Extended Commitments on the Amendment Effective Date is $595,000,000.

“Extended Commitment Lender” has the meaning given to such term in the
introductory statements to this Agreement and shall include each other Lender,
from time to time party hereto, that holds an Extended Commitment (including any
Original Commitment Lender which converts its Original Commitment to an Extended
Commitment pursuant to Section 2.13(f)).

“Extended Maturity Date” means July 15, 2018; provided, however, that if such
date is not a Business Day, the Extended Maturity Date shall be the next
preceding Business Day.

“Facility Fee” has the meaning specified in Section 2.08(a).

“FAMI” means Fidelity Asset Management, Inc., a California corporation.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FCPA” has the meaning specified in Section 5.23(b).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement in respect of the amendment and
extension of the Existing Credit Agreement, dated May 28, 2013, among the
Borrower, the Administrative Agent, MLPFS, JPMorgan Chase Bank, N.A. and J.P.
Morgan Securities LLC.

“Fidelity Newport” means Fidelity Newport Holdings, LLC, a Delaware corporation,
which owns 100% of the Equity Interests of American Blue Ribbon Holdings, LLC, a
Delaware limited liability company.

“First Amendment Effective Date” means the date of effectiveness of that certain
First Amendment dated as of October 24, 2013 to this Agreement.

 

30



--------------------------------------------------------------------------------

“Initial Mirror Loan” means the loan made on or about the Lion Acquisition
Closing Date by the Borrower to Newco in an aggregate amount of up to
$1,420,000,000 (or any other increased amount necessary to consummate the Lion
Transactions).

“Insurance Code” means, with respect to any insurance company, the insurance
code of its state of domicile and any successor statute of similar import,
together with the regulations thereunder, as amended or otherwise modified and
in effect from time to time. References to sections of the Insurance Code shall
be construed to also refer to successor sections.

“Insurance Contract” means any insurance contract or policy issued by an
Insurance Subsidiary but shall not include any Reinsurance Agreement or
Retrocession Agreement.

“Insurance Subsidiary” means each Subsidiary of the Borrower identified as an
Insurance Subsidiary (including Subsidiaries of such Subsidiary) on Schedule
5.14 and each other Subsidiary (including Subsidiaries of such Subsidiary) from
time to time in the insurance business as certified by the Borrower in writing
to the Administrative Agent.

“Intercompany Note” means that certain intercompany note issued by Newco, in
exchange for part of the additional cash from the Borrower to Newco and the
Borrower Contribution, to the Borrower in an aggregate principal amount of
approximately $875,000,000.

“Interest Expense” means, for any period, the amount of interest expense of the
Borrower (excluding any of its Subsidiaries) during such period determined in
accordance with GAAP.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and each Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and each Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Revolving Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) (A) no Interest Period in respect of any Revolving Loan outstanding prior
to the Original Maturity Date shall extend beyond the Original Maturity Date and
(B) no Interest

 

16



--------------------------------------------------------------------------------

interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing, but excluding any interests of a lessor
under any operating leases).

“Lion Acquisition” has the meaning specified in the introductory statements to
this Agreement.

“Lion Acquisition Agreement” has the meaning specified in the introductory
statements to this Agreement.

“Lion Acquisition Agreement Representations” means the representations relating
to the Acquired Company and its Subsidiaries and its businesses in the Lion
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower or any of its Subsidiaries has the right to
terminate its obligations under the Lion Acquisition Agreement, or to decline to
consummate the Lion Acquisition pursuant to the Lion Acquisition Agreement, as a
result of a breach of such representations in the Lion Acquisition Agreement.

“Lion Acquisition Closing Date” means the date on which the Lion Acquisition is
consummated.

“Lion Notes” means those certain 5.75% Senior Notes due 2023 of the Acquired
Company, in the original aggregate principal amount of $600,000,000, issued
pursuant to an Indenture, dated as of October 12, 2012, among the Acquired
Company, certain of its subsidiaries and U.S. Bank National Association, as
trustee.

“Lion Notes Guarantee” means the guarantee by the Borrower of the Lion Notes
pursuant to a supplemental indenture dated on or about the Lion Acquisition
Closing Date.

“Lion Transactions” means, collectively, the Lion Acquisition, the making of the
Mirror LoanLoans and the application of the proceeds thereof, the issuance of
the Mirror NoteNotes, the distribution of the Intercompany Note, the
effectiveness of the Lion Notes Guarantee, the making of the Contributions, the
incurrence and issuance of new term loans, bridge loans and/or notes in
connection with the Lion Acquisition, the redemption of any Lion Notes pursuant
to a change of control offer in connection with the Lion Acquisition, the
consummation of the Refinancing, the payment of any related costs and expenses
and the other transactions relating thereto disclosed by the Borrower to the
Lead Arrangers prior to the First Amendment Effective Date; provided that after
giving effect to each such transaction, Newco shall remain a Subsidiary of the
Borrower.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, the Fee Letter and all other
documents executed and delivered by the Borrower to the Administrative Agent or
any Lender in connection herewith.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

18



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document to which it
is a party.

“Material Insurance Subsidiary” means a Material Subsidiary that is also an
Insurance Subsidiary.

“Material Subsidiary” means, at any time, (a) each Subsidiary of the Borrower
identified as a Material Subsidiary on Schedule 5.14 and (b) each other
Subsidiary having (on a consolidated basis with its Subsidiaries) at such time
either (i) total (gross) revenues for the Test Period in excess of 5% of the
total (gross) revenues of the Borrower and its Subsidiaries for such Test Period
or (ii) total assets, as of the last day of the preceding fiscal quarter, having
a net book value in excess of 5% of the total assets of the Borrower and its
Subsidiaries as of such day, in each case, based upon the Borrower’s most recent
annual or quarterly financial statements delivered to the Administrative Agent
under Section 6.01.

“Maturity Date” means the Original Maturity Date or the Extended Maturity Date,
as applicable.

“Maximum Rate” has the meaning specified in Section 10.09.

“Merger Sub” has the meaning specified in the introductory statements to this
Agreement.

“Mirror Loan” means the loan made on or about the Lion Acquisition Closing Date
by the Borrower to Newco in an aggregate amount of approximately $1,420,000,000
(or any other increased amount necessary to consummate the Lion Transactions).

“Mirror Loans” means the Initial Mirror Loan and the Bridge Mirror Loan.

“Mirror NoteNotes” means the intercompany notenotes issued by Newco to the
Borrower evidencing the Mirror LoanLoans.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and a joint book manager.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in absence of the National Association of Insurance
Commissioners or such successor, any other

 

19



--------------------------------------------------------------------------------

association, agency or other organization performing advisory, coordination or
other like functions among insurance departments, insurance commissioners and
similar Governmental Authorities of the various states of the United States
toward the promotion of uniformity in the practices of such Governmental
Authorities.

“Net Disposition Proceeds” means, as to any Disposition by a Person, proceeds in
cash as and when received by such Person, net of (a) the direct costs relating
to such Disposition excluding amounts payable to such Person or any Affiliate of
such Person, (b) the amount of all taxes paid or reasonably estimated to be
payable by such Person in connection therewith, but including the excess, if
any, of the estimated taxes payable in connection with such Disposition over the
actual amount of taxes paid, immediately after the payment of such taxes,
(c) amounts required to be applied to repay principal, interest and prepayment
premiums and penalties on Indebtedness secured by a Lien on the asset which is
the subject of such Disposition, and (d) the amount of any reasonable reserve
established in accordance with GAAP (i) in respect of adjustments in the sale
price of the asset which is the subject of such Disposition and (ii) against any
liabilities (other than any taxes deducted pursuant to clause (b) above)
associated with the assets sold or disposed of and retained by the Borrower or
any of its Subsidiaries (provided that the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Disposition Proceeds realized on the date
of such reduction).

“Net Income” means, for any period, (a) for the Borrower’s Subsidiaries which
are non-Insurance Subsidiaries, the net income of such non-Insurance
Subsidiaries from continuing operations before extraordinary items (excluding
from the calculation of net income gains and losses from Dispositions of assets)
for that period and (b) for purposes of Section 7.09(a), the net income of the
Borrower and its Subsidiaries from continuing operations before extraordinary
items (excluding from the calculation of net income (x) gains and losses from
Dispositions of assets and (y) any net income attributable to any noncontrolling
interest) for that period.

“Net Worth” means, at any time, the sum of all amounts (without duplication)
which, in accordance with GAAP, would be included in the Borrower’s total equity
(excluding (x) unrealized gains or losses recorded pursuant to FAS 115 and
(y) for purposes of Section 7.09(a) only, the Net Worth attributable to any
noncontrolling interest) as required to be reported in the Borrower’s then most
recent consolidated balance sheet required to be delivered to the Administrative
Agent pursuant to this Agreement.

“Newco” has the meaning specified in the introductory statements to this
Agreement.

“Newco LLC” means Black Knight Financial Services I, LLC and Black Knight
Financial Services II, LLC, limited liability companies organized under the laws
of the State of Delaware formed by Newco.

“Non-Consenting Lender” means any Lender (i) that does not approve any consent,
waiver or amendment that (A) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (B) has been
approved by the Required Lenders or (ii) that prohibits an Acquisition by the
Borrower or a Subsidiary by the exercise of clause (c) of the definition of
“Permitted Acquisition”, which Acquisition would otherwise be a Permitted
Acquisition.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

20



--------------------------------------------------------------------------------

“Restricted Payments” has the meaning specified in Section 7.06.

“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Swing Line Loans at such time.

“Revolving Loan” has the meaning specified in Section 2.01.

“Revolving Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender, substantially in the form
of Exhibit C.

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctions” has the meaning specified in Section 5.23(a).

“SAP” means, as to any insurance company, the statutory accounting practices
prescribed or permitted by the Department, or in the event that the Department
fails to prescribe or address such practices, NAIC guidelines.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Vehicle” means one or more special purpose vehicles that are,
directly or indirectly, wholly-owned Subsidiaries of the Borrower and are
Persons organized for the limited purpose of entering into a Permitted Accounts
Securitization and whose structure is designed to insulate such vehicle from the
credit risk of the Borrower and its other Subsidiaries.

“ServiceLink Contribution” means the contribution on or about the Lion
Acquisition Closing Date by the Borrower to Newco of the Equity Interests
comprising the business of ServiceLink.

“ServiceLink” means ServiceLink, Inc., a Delaware corporation.

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 548 of the
Bankruptcy Code of the United States and for purposes of the New York Uniform
Fraudulent Transfer Act; (b) the present fair saleable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they

 

26



--------------------------------------------------------------------------------

become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital.

“Specified Financial Statements” means, collectively, (a) audited consolidated
balance sheets of each of the Borrower and the Acquired Company and related
consolidated statements of income or operations, shareholders’ equity and cash
flows, for each of the three most recently completed fiscal years ended at least
90 days before the Lion Acquisition Closing Date, including, an unqualified
audit report thereon; (b) unaudited consolidated balance sheets of each of the
Borrower and the Acquired Company and related consolidated statements of income
or operations, shareholders’ equity and cash flows for each subsequent fiscal
quarter and for the elapsed interim period following the last completed fiscal
year and for the comparable periods of the prior fiscal year (the “Quarterly
Financial Statements”) and (c) a pro forma consolidated balance sheet and
related consolidated statement of income or operations of the Borrower for the
last completed fiscal year and for the latest interim period covered by the
Quarterly Financial Statements, in each case after giving effect to the Lion
Transactions (the “Pro Forma Financial Statements”), all of which financial
statements shall be prepared in accordance with generally accepted accounting
principles in the United States and meet the requirements of Regulation S-X
under the Securities Act of 1933 (the “Securities Act”), as amended and all
other accounting rules and regulations of the SEC promulgated thereunder
applicable to a registration statement under the Securities Act on Form S-3;
provided that financial statements of the Acquired Company and Pro Forma
Financial Statements shall only be provided to the extent required by Rule 3-05
and Article 11 of Regulation S-X.

“Specified Representations” means the representations and warranties set forth
in Sections 5.01(a) (as it relates to the Borrower only) and (b)(ii) (as it
relates to the Borrower only), 5.02 (other than clauses (b) and (c) thereof),
5.04, 5.15, 5.17 (solely as it relates to the Act) and 5.18 (determined on a pro
forma basis after giving effect to the Lion Transactions).

“Sponsors” has the meaning specified in the introductory statements to this
Agreement.

“Strategic Investment Subsidiaries” means any Person in which the Borrower or
any Subsidiary (a) owns a minority Investment on the Closing Date or
(b) acquires a minority Investment after the Closing Date, in each case at such
time as such Person becomes a Subsidiary and, subject to Section 6.12, solely
for so long as such Person continues to be a Subsidiary, including but not
limited to, Remy, Fidelity Newport and Ceridian Corporation to the extent they
become Subsidiaries. Notwithstanding any provision of this Agreement or any
other Loan Document to the contrary, (i) the only representations and warranties
made herein with respect to the Subsidiaries of the Borrower that shall apply to
the Strategic Investment Subsidiaries and their respective Subsidiaries are the
representations and warranties made in Section 5.05 and Section 5.14 hereof,
(ii) the only covenants made herein with respect to the Subsidiaries of the
Borrower in Articles VI and Articles VII hereof that shall apply to the
Strategic Investment Subsidiaries and their respective Subsidiaries are the
covenants made in Section 6.01, Section 6.12, Section 7.01, Section 7.02,
Section 7.04, Section 7.05 and Section 7.09 and (iii) each reference to
“Subsidiary” in the Events of Default specified in Article VIII (other than
(x) in Section 8.01(f), (y) in Sections 8.01(b) and 8.01(c) as each relates to
the performance by a Strategic Investment Subsidiary of the covenants in
Sections 6.01, 6.12, 7.01, 7.02, 7.04, 7.05 and 7.09 and (z) in Section 8.01(d)
as it relates to the representations and warranties made

 

27



--------------------------------------------------------------------------------

“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit D.

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.03(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Lenders” means those lending institutions that provide
financing under the Permitted Synthetic Lease.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Test Period” means, for any determination under this Agreement, (a) for any
Person which becomes a Subsidiary pursuant to an Acquisition, (i) during the
fiscal year of the Borrower during which such Acquisition is consummated, the
period beginning on the first day of such fiscal year and ending on the last day
of the fiscal quarter of the Borrower then last ended and (ii) at all times
after the end of the fiscal year of the Borrower during which such Acquisition
is consummated, the four consecutive fiscal quarters of the Borrower then last
ended and (b) for the Borrower and any other Subsidiary, the four consecutive
fiscal quarters of the Borrower then last ended.

“Total Capitalization” means, at any time, the sum of Net Worth and Total Debt
(without giving effect to the proviso at the end of such definition).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Debt” means, at any time, (a) with respect to the Borrower and its
Subsidiaries (including, for the avoidance of doubt, any Strategic Investment
Subsidiary and its Subsidiaries at the time of determination) the sum, without
duplication, of (i) Applicable Debt at such time, (ii) non-contingent
reimbursement or payment obligations in respect of the items referred to in
clause (b) of the definition of “Indebtedness” contained in this Agreement at
such time, and (iii) Contingent Obligations in respect of Applicable Debt of
another Person at such time, minus (b) Non-Recourse Debt of the Designated
Subsidiaries; provided that solely for purposes of Section 7.09(b)(x) and (to
the extent the end of any fiscal quarter occurs during the term of the Bridge
Loan) (y)(ii), Total Debt shall exclude the aggregate principal amount of the
Bridge Loan.

“Total Debt to Total Capitalization Ratio” means, at any time, the ratio of
Total Debt to Total Capitalization at such time.

 

29



--------------------------------------------------------------------------------

(b) Other than with respect to any Credit Extension on the Lion Acquisition
Closing Date, no Default shall exist, or would result from such proposed Credit
Extension.

(c) The Administrative Agent and, if applicable, the Swing Line Lender shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

(d) Solely with respect to any Credit Extension on the Lion Acquisition Closing
Date:

(i) the Lion Acquisition shall have been, or shall concurrently with such Credit
Extension be, consummated in accordance with the terms of the Lion Acquisition
Agreement, without giving effect to any alteration, amendment, change,
supplement, waiver or consent thereto or thereunder that is materially adverse
to the Lenders and the Arrangers, unless consented to by the Lead Arrangers;, it
being understood and agreed that certain consent, dated on or about the First
Amendment Effective Date, in substantially the form previously submitted to the
Administrative Agent, shall not be deemed to be an alteration, amendment,
change, supplement, waiver or consent that is materially adverse to the Lenders
or the Arrangers;

(ii) the Lead Arrangers shall have received the Specified Financial Statements
(it being understood and agreed that the Borrower’s and the Acquired Company’s
public filing of any financial statements set forth in clauses (a) and (b) of
the definition thereof with the SEC shall satisfy the requirements of this
clause (d)(ii) with respect thereto) (it being understood and agreed that the
Lead Arrangers will make available such Specified Financial Statements to the
Lenders in accordance with the final paragraph of Section 6.02);

(iii) (x) all fees required to be paid to the Administrative Agent, the
Arrangers and the Lenders by the Borrower on or before the Lion Acquisition
Closing Date in connection with the Lion Transactions shall have been paid, and
(y) all expenses required to be paid or reimbursed to the Administrative Agent
and the Arrangers shall have been paid or reimbursed to the extent, in the case
of this subclause (y), invoiced at least two (2) Business Days in advance of the
Lion Acquisition Closing Date;

(iv) the Lead Arrangers shall have received satisfactory evidence of the
consummation of the ContributionsBorrower Contribution (or, in lieu thereof, a
cash contribution of at least the same amount by the Borrower) and the
ServiceLink Contribution, the making of the Mirror LoanLoans, the issuance of
the Mirror NoteNotes, the distribution of the Intercompany Note, the
effectiveness of the Lion Notes Guarantee and the consummation of the
Refinancing;

(v) since March 31, 2013, there having been no Acquired Company Material Adverse
Effect; and

(vi) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.02(d)(i), (iv) and (v) have been
satisfied.

Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) (and, solely with respect to any Credit Extension on the Lion

 

55



--------------------------------------------------------------------------------

Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness incurred
pursuant to (x) the Public Debentures, or (y) the Bridge Loan, or (z) any other
Indebtedness or Contingent Obligation (other than Indebtedness hereunder,
Indebtedness under Swap Contracts, Indebtedness permitted under Section 7.04(m),
intercompany accounts payable, and Capital Lease Liabilities or purchase money
Indebtedness with respect to which a bona fide dispute exists which is being
actively contested by the Borrower or the applicable Subsidiary) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than 3% of Net Worth as of the fiscal quarter immediately
preceding any such failure, and such failure continues after the applicable
grace or notice period, if any, specified in the relevant document on the date
of such failure, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Contingent Obligation or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Indebtedness or Contingent Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer (other than any
change of control offer made or required to be made in respect of the Lion Notes
as a result of the Lion Acquisition or the other Lion Transactions) to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity, or such Indebtedness to become payable or cash collateral in
respect thereof to be demanded, excluding, however, any such event creating any
right of conversion or mandatory prepayment of any Convertible Indebtedness; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof (excluding any
portion thereof payable in common Equity Interests of the Borrower or such
Subsidiary) is greater than 3% of Net Worth as of the fiscal quarter immediately
preceding any such Early Termination Date; or

(f) Insolvency Proceedings, Etc. The Borrower or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or any Insurance Subsidiary shall become subject to any
conservation, rehabilitation or liquidation order, directive or mandate issued
by an Governmental Authority; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Material
Subsidiary ceases to be Solvent, or becomes unable or admits in writing its
inability or fails generally to pay its debts as

 

75